IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-60494


WILLIE B. GREER; CORINE PERKINS;
JUANITA OWENS,

                                             Plaintiffs-Appellees,

versus

COMBINED INSURANCE COMPANY OF
AMERICAN; CINDY WRAY,

                                            Defendants-Appellants.



          Appeals from the United States District Court
             for the Southern District of Mississippi
                         (3:97-CV-801-BN)


                          August 16, 1999

Before EMILIO M. GARZA and PARKER, Circuit Judges, and FITZWATER*,
District Judge.

PER CURIAM**


     Our jurisdiction to review this appeal is limited to a review

of the attorneys' fees issue.   After considering the briefs, the

record excerpts, and argument of counsel, we AFFIRM the award of

attorneys' fees and DISMISS the appeal.

     AFFIRMED in part and DISMISSED.



     *District Judge of the Northern District of Texas, sitting by
designation.

     **Pursuant to Fifth Circuit 47.5, the Court has determined
that his opinion should not be published and is not precedent
except under the limited circumstances set forth in Fifth Circuit
Rule 47.5.4.